DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/28/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that none of the cited references discloses or suggests a device associated with a clean bench function, the Examiner disagrees. It is to be noted that claim 1 as previously presented, and claim 1 as amended, does not require both an incubator and a clean bench, as a clean bench is not positively recited in claim 1. As interpreted by the Examiner, amended claim 1 only requires an incubator.
Furthermore, applicant is reminded that the device disclosed by Kiyota in view of Muraki is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kiyota in view of Muraki is capable of providing the operating conditions (clean bench function) as listed in the intended use section of the claim in view of paragraph 57 of the culture treating device of the present invention may also be, for example, a clean bench to carry out a culture operation of a living body sample or the like.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
In response to Applicant’s argument that the references fail to show certain features of applicant’s invention as it relates to claim 1, it is noted that the features upon which Applicant relies (i.e., cylindrical cover and/or non-truncated glove, a membrane provided with/without slit or a combination thereof) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, in response applicant remarks regarding the function of the operation covers (e.g., gloves) it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
In response to Applicant’s argument that the references fail to show certain features of applicant’s invention as it relates to claim 1, it is noted that the features upon which Applicant relies (i.e., the glove/operation cover being removable from the device) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments on pages 14-16 regarding the operating conditions of the present invention, as disclosed above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
In response to Applicant’s arguments on page 17 regarding the operating conditions of the UV lamp of Muraki, it appears that Applicant is arguing the method of operation of the UV lamp., as disclosed above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-8, 12, 14-23 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites the limitation “the operation cover” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 1 recites the limitation “an operation cover attachable hole used to attach the operation cover” in the claim. While the operation cover attachable hole provides a means to support an operation cover, an operation cover does not appear to be claimed as part of the apparatus.  It is unclear if the claim actually recites the inclusion of the operation cover.
Finally, claim 1 recites “when the incubator is used as a clean bench with/without an incubator” however, it is unclear what this actually means given that the apparatus is an incubator in and of itself. Is the claimed incubator to be used with an additional incubator?
Claims 2, 5-8, 12, 14-23 and 29-33 depend on independent claim 1 and are therefore, rejected for the same reason.
Claim 18 recites “when the incubator is used as a clean bench with/without an incubator” however, it is unclear what this actually means given that the apparatus is an incubator in and of itself. Is the claimed incubator to be used with an additional incubator?
Claim 30 recites “when the incubator is used as a clean bench with/without an incubator” however, it is unclear what this actually means given that the apparatus is an incubator in and of itself. Is the claimed incubator to be used with an additional incubator?
Claim 33 recites “when the incubator is used as a clean bench with/without an incubator” however, it is unclear what this actually means given that the apparatus is an incubator in and of itself. Is the claimed incubator to be used with an additional incubator?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 14-17, 23 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota US 2011/0070631 in view of Muraki US 2006/0023299.
Regarding claim 1, Kiyota discloses wherein an incubator [11] accompanying a clean bench function comprising: a chamber [16] configured to be closable and openable; a gas supplier [18] adapted to supply plurality of types of gas to the chamber; a concentration controller [18] adapted to control concentrations of the plurality of types of gas in the chamber as discussed in at least paragraphs 17-18; and a temperature controller (temperature control device) adapted to control temperature in the chamber as discussed in at least paragraph 17. 
Kiyota discloses wherein the gas supplier includes a N2 cylinder as discussed in at least paragraph 18. 
As to a sealing door adapted to close the opening and shut off the inside chamber from outside air. Kiyota discloses On a foreside (underside in FIG. 2) of the temperature-controlled room 16, an outer door 19 and an inner door 20 are arranged. The outer door 19 covers foresides of the upper casing 13 and the lower casing 14. The inner door 20 covers the foreside of the upper casing 13 inside the outer door 19 and isolates the environment of the temperature-controlled room 16 from the outside when the outer door 19 is opened. Moreover, the outer door 19 and the inner door 20 each have airtight properties maintained by packings P1 and P2. On the outer door 19, a monitor 21 and an operation panel 22 are mounted as discussed in at least paragraph 19.
While Kiyota does not explicitly disclose the inner door has an operation cover, Kiyota does disclose a door 24 that includes an operation cover attachable hole (working hole, 53) used to attach the operation cover (glove, 52) as discussed in at least paragraph 38 and shown in Figs. 4-7.

Kiyota does not explicitly disclose a heater or cooler.
Muraki discloses a biological sample observation system comprising a heater [21H] as discussed in at least paragraph 62 and a cooler (cooling fan, 52) as discussed in at least paragraph 78.
It would have been obvious to of ordinary skill in the art to modify Kiyota with a heater or a cooler as taught by Muraki to maintain an optimal culture environment for the cell sample in order to ensure viability.
As to the intended use limitations (when the incubator is used as the clean bench, the gas supplier supplies in large quantity N2 gas into the chamber such that positive pressure is maintained in the chamber relative to outside pressure, but when the incubator is used as the incubator, the gas supplier does not supply in large quantity N2 gas into the chamber for the positive pressure in the chamber than outside pressure), the device disclosed by Kiyota in view of Muraki is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kiyota in view of Muraki is capable of providing the operating conditions as listed in the intended use section of the claim.
It is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus .
Regarding claim 2, Kiyota discloses wherein the inner door further includes an operation cover attachable hole (working hole, 53) used to attach the operation cover (glove, 52) as discussed in at least paragraph 39 and shown in Figs. 4-7.
Regarding claim 5, Kiyota discloses a line (pipe) port used to pull a tube into the chamber from outside the chamber as discussed in at least paragraph 19.
Regarding claim 14, the device disclosed by Kiyota in view of Muraki is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kiyota in view of Muraki is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 18-19 and 36 of Kiyota.
Therefore absent evidence to the contrary, the device disclosed by Kiyota would be able to perform the same functions.
It is noted that apparatus claims cover what a device is, not what a device does. A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claims 15 and 16, Kiyota discloses the operation cover [52] attached on the inner door [40]. 
Kiyota does not explicitly disclose a hook installed in the chamber and adapted to be able to hang the operation cover. However, glove [52] is mounted to opening [53] out of the way of rack [36], which carries culture containers [32]. Thus, it would have been obvious to one of 
Regarding claim 17, Kiyota discloses a light source installed inside the chamber in paragraph 27 but does not disclose explicitly disclose wherein the light source is a UV lamp.
Muraki discloses a UV lamp [25] inside of a chamber (heat insulating box, 21) as discussed in at least paragraphs 71-72. 
It would have been obvious to of ordinary skill in the art to modify Kiyota with a UV lamp as taught by Muraki to sterilize the culture medium in order to maintain and optimize the cultures in their environment.
Regarding claim 23, Kiyota discloses wherein the operation cover [52] is attached to the operation cover attaching hole [53] using a circular fixture as shown in Figs. 4-7.
Kiyota does not explicitly disclose wherein the circular fixture includes half rings pivotally connected to each other at one end and linked together by a tension spring at the other end. However, it would have been an obvious matter of design choice to use half rings pivotally connected to each other at one end and linked together by a tension spring, since applicant has not disclosed that the half rings pivotally connected to each other at one end and linked together by a tension spring solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the circular fixture as taught by Kiyota.
Regarding claims 29-30, the device disclosed by Kiyota in view of Muraki is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Kiyota in view of Muraki is capable of providing the operating conditions as listed in the intended use section of the claim in view of paragraphs 18-19 and 36 of Kiyota.

It is noted that apparatus claims cover what a device is, not what a device does. A claim containing “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claims 31-32  are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota US 2011/0070631 in view of Muraki US 2006/0023299 as applied above to claims 1-2, 5, 14-17, 23 and 29-30, and further in view of Kiyota et al.  US 2009/0098642 (hereinafter Kiyota ‘642).
Regarding claim 31, Kiyota ‘631 does not disclose a heater and refrigerating machine. However, Kiyota ‘631 does disclose a temperature controller (temperature control device) adapted to control temperature in the chamber as discussed in at least paragraph 17.
Kiyota ‘642 wherein the temperature control unit includes a regulator (CPU 41) as discussed in at least paragraphs 44-46, 58 and 61, a heater and a refrigerating machine to maintain predetermined temperatures inside the chamber (Respective wall faces of the first cabinet 10 include a plurality of environment adjusting apparatus 19 having Peltier elements. The environment adjusting apparatus 19 carries out heating or cooling by a Peltier effect by inverting electricity conducting polarities of the Peltier element; paragraph 31); also see paragraph 76 and
the temperature control unit controls and maintains predetermined numerical values as discussed in at least paragraph 58. 
	It would have been obvious to one of ordinary skill to modify Kiyota ‘631with the environment adjusting apparatus of Kiyota ‘642 in order to optimize culture conditions while maintaining the integrity of the internal units (e.g., a stocker 28, an observation unit 29, a container 
Regarding claim 32, the rejection of claim 31 above is relied upon. The temperature control unit Kiyota ‘631 as modified is capable of controlling in the chamber to be from 4 degrees Celsius in air temperature to 50 degrees Celsius adding in room temperature (see paragraphs 31, 44-46, 58, 61 and 76 of Kiyota ‘642).
It is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/LYDIA EDWARDS/Examiner, Art Unit 1796